Exhibit 10.29
 
Enterprise Loan Agreement
                                              NO. 07102011323337


Borrower (Party A): Huaxia Kirin (Beijing) Garden Project Co., Ltd.
 
Legal Representative (Responsible Person): Longlin Hu
 
Address: No.320, Chuangyi West Street, East Economic Development Zone, Tongzhou
District, Beijing
 
Post Code:
 
Fax:                                    Tel:


Lender (Party B): Xingtai Chengjiao Rural Credit Cooperative Union
 
Legal Representative (Responsible Person): Jingliang Dong
 
Address: No.406 Guo Shoujing West Street
 
Post Code:
 
Fax:                                    Tel:


Party A proposes to apply Loan from Party B and Party B intends to release the
Loan to Party A. In accordance with related laws and regulations, Party A and
Party B enter into this Agreement to abide by through negotiation.
                             
Article 1  
Loan Amount

The amount lent by Party B to Party A is RMB 6,000,000.


Article 2  
Usage of the Loan

The Loan shall be solely used for the purchase of steels and without Party B’s
written consent, Party A shall not use the Loan for any other purposes.


Article 3  
Term of the Loan

Term of the Loan will be from December 22, 2011 to December 21, 2012.
The date on the receipt the first time the Loan is released shall be prevailing
if any discrepancy of the date arises from this Agreement and the receipt, and
the due date above said will be adjusted consequently.
 
 
1

--------------------------------------------------------------------------------

 
 
The receipt is part of this Agreement and has the same legal effect with this
Agreement.
If Party A uses the loan in batches, the due date will still be subject to the
article agreed hereunder.


Article 4  
Interest Rate, Penalty Rate and Calculation and Settlement of Interest

4.1  
This Agreement shall apply the fixed monthly rate of 10.933333‰.

4.2  
Penalty Rate

4.4.1  
If the Loan is misappropriated, the penalty rate shall equal to 200% of the
interest rate.

4.4.2  
If the Loan is overdue, the penalty rate shall equal to 150% of the current
applicable interest rate;

4.4.3  
In the event that the Loan is both misappropriated and overdue, the higher one
of the penalty rate shall prevail.

4.3  
The interest calculation date refers to the date that the initial Loan released
is transferred to the account of Party A.
When the first installment of the Loan is released, the benchmark interest rate
refers to the loan interest with the same level published by People’s Bank of
China on the interest settlement day. If the Loan interest rate or penalty rate
is adjusted pursuant to the above stipulation afterwards, the benchmark interest
rate refers to the loan interest rate with the same level published by People’s
Bank of China on the same day. If People’ Bank of China no longer publishes
updated loan interest with the same level, the benchmark interest rate shall be
the loan rate with the same level recognized by relative banks or the common
one, unless otherwise agreed by both parties.

4.4  
The interest shall be calculated as of the date when the Loan is transferred to
the Party A’ account on a daily basis (daily interest rate=monthly interest
rate/30).  In case that Party A does not pay the interest on time, the interest
paid by Party A shall be compounded from the following day.

4.5  
Settlement of the Interest

 
 
2

--------------------------------------------------------------------------------

 
 
4.5.1  
The interest shall be settled according to the above fixed rate.

4.5.2  
The interest under this Agreement shall be settled on a monthly basis and the
settlement date is the 20th day per month.



Article 5  
Disbursement and Use of the Loan

5.1  
Conditions Precedent to Disburse the Loan

Party B shall disburse the proceeds when the following conditions are satisfied,
provided that otherwise agreed by Party B:
5.1.1  
Party A has completed related approvals, registrations, deliveries and other
legal procedures regarding the Loan pursuant to relative laws and regulations;

5.1.2  
The security agreement required by Party B, if any, has come into force;

5.1.3  
Party A has open the account for withdrawal and repayment as required by Party
B;

5.1.4  
Party A does not breach any articles of this Agreement;

5.1.5  
The Loan is not prohibited or limited by laws, regulations or competent
authorities;

5.1.6  
Other conditions agreed by the Parties to release the Loan.

5.2  
Schedule of the Loan Use

None
5.3  
Account

5.3.1  
As of the execution of this Agreement, Party A shall open a settlement account
and a disbursement/drawdown account (if any), and designate a repayment account.
Party A agrees to Party B to supervise the following accounts.

1)  
Settlement Account

Name of Bank: Xingtai Chengjiao Rural Credit Cooperative Union
Account Name: Huaxia Kirin (Beijing) Garden Project Co., Ltd.
Account Number: 071020122000103249
2)  
Disbursement/Drawdown Account:

Name of Bank: Xingtai Chengjiao Rural Credit Cooperative Union
Account Name: Huaxia Kirin (Beijing) Garden Project Co., Ltd.
Account Number: 071020122000103249
 
 
3

--------------------------------------------------------------------------------

 
 
3)  
 Repayment Account

Name of Bank:
Account Name:
Account Number:
5.3.2  
The Disbursement/Drawdown Account shall be used to check the disbursement and
drawdown of the Loan. Party A hereby declares that Party B shall transfer the
Loan to the Disbursement/Drawdown Account.

5.3.3  
Party A hereby declares that the repayment account is the revenue and reserve
account in this Agreement. The principal and interest shall be collected from
the repayment account. Party B shall have right to supervise the account and
require Party A to identify the issues and adopt corresponding measures when the
cash flow is fluctuated abnormally.

5.4  
Payment

5.4.1  
Party A agrees that as of the effectiveness of this Agreement, Party B has right
to monitor and manage the disbursement of the Loan in the settlement account or
disbursement/drawdown account by means of consignment and self payment in order
to supervise the Loan used pursuant to this Agreement.

5.4.2  
Consignment

1)  
Party A agrees that consignment shall be applied if any of the following
condition occurs: a) in the current assets loans, the payment object is clear
and the single amount is no less than RMB 4 million; b) in the fixed asset
loans, single amount exceeds 5% of the total project investment and not less
than 0.5 million or such amount is more than RMB 5 million; c) __d) __.

2)  
Party A shall file a drawback application, power of attorney and related
transaction documents to Party B if consignment is adopted.

3)  
Party A shall submit the documents required to Party B if Party A intends to
apply for repayment funds to any other party, including but not limited to:

a)  
documents to prove that the discharge purpose meets the requirement of this
Agreement;

b)  
commercial agreements signed by and between Party A and any third party or
documents related to payment by Party A;

 
 
4

--------------------------------------------------------------------------------

 
 
c)  
corresponding invoices or receipts, Note: Party A shall provide the invoices or
receipts, which cannot be obtained as transaction, in time after the payment is
completed;

d)  
lawful and valid payment instruments;

e)  
certificates proving that the reserve has been deposited in full amount;
certificate that actual progress of the project matches the invested amount;

f)  
other documents required.

4)  
Party B shall review whether the corresponding party and amount are in line with
the commercial agreement and other documents pursuant to the Loan purpose. Party
B shall transfer the Loan to the party who meets the purpose of related
agreements through the settlement account or disbursement/drawback account.

5)  
Party B has right to deduct the commission fee arising from the Loan transfer
when such fee occurs.

5.4.3  
Self Payment

If self payment is applied, Party A is subject to submit a written schedule
regarding the Loan use. The Loan can be withdrawn at Party A’s willing on the
condition that the drawdown meets the Loan purpose. Party A shall report the
drawdown information monthly. Party B has right to check whether the Loan usage
matches the purpose stipulated in this Agreement and the payment method.
5.4.4  
Party A is subject to submit the drawdown application prior to one (1) working
day when Party A proposes to draw the Loan and put forward whether to choose
consignment or self payment. Party A agrees that Party B has right to check
whether the related documents provided by Party A conform to the payment terms
stipulated in this Agreement and to determine the payment method.

5.4.5  
When the Loan is released and paid to other parties, Party B has right to
require Party A to supplement withdrawal and payment conditions, or change
payment method, or terminate the release and payment of the Loan if any of the
following circumstances occur:

 
 
5

--------------------------------------------------------------------------------

 
 
1)  
credit status declines;

2)  
profitability of main business is low;

3)  
the use of the proceeds is fluctuated abnormally;

4)  
the Loan is not used pursuant to this Agreement, the project progress falls
behind the funds usage schedule and Party A circumvents consignment by means of
Breaking up the Whole into Parts which breaches the Agreement;

5)  
others against the obligation hereunder.



Article 6  
Repayment

6.1  
Principle of Repayment

Party A agrees that Party B has the right to use Party A’s repayment for
compensation of the fees paid by Party B which are expected to be paid by Party
A and of fees for the enforcement of the repayment of the debt, and the rest of
the repayment amount shall be paid for the interest first, with the benefit of
clear.
6.2  
Interest Settlement

Party A shall pay the interest due to Party B on the settlement day. The initial
interest payment day refers to the first day when the interest is settled. When
the last repayment occurs, such interest shall be paid together with the
principal.
6.3  
Repayment Schedule

Party A shall repay the principal according to the following schedule:
1)  
____________, Amount _________;

2)  
____________, Amount _________;

3)  
____________, Amount _________;

4)  
____________, Amount _________;

5)  
____________, Amount _________;

6)  
____________, Amount _________.

6.4  
Repayment Method

Party A shall deposit sufficient funds in the account opened in Party B prior to
the repayment day, or transfer the funds to the account from any other Party A’
account. If Party A does not make the repayment according to the schedule, Party
A agrees that Party B has right to collect the proceeds from all accounts opened
in any branches of Hebei Rural Credit Cooperative.
 
 
6

--------------------------------------------------------------------------------

 
 
6.5  
Repayment in Advance

In case that Party A intends to repay the principal, Party A shall file an
application to Party B ten (10) days in advance. Upon the consent of Party B,
Party A can repay all or part of the principal in advance. In case of the
repayment in advance, the interest which has been collected shall not be
adjusted.
When Party A makes the repayment in installment and intends to repay part of the
principal, the proceeds which shall be reimbursed as in Repayment Schedule shall
be repaid firstly and the interest rate shall be applied in accordance with this
Agreement. The outstanding installment shall adopt the Loan interest as
stipulated in this Agreement. In case that all installments are repaid, the
interest shall be collected based on the actual term and the agreed interest
rate.
The interest which has been collected shall not be adjusted when the Loan is
repaid in advance.
6.6  
Loan Extension

In the event that Party A is not able to repay the debt on time due to special
circumstances, Party A shall apply to Party B in written forms thirty (30) days
before the due date. Only through Party B’s consent and reaching extension
agreement can the term be extended, and the interest rate shall be determined by
accumulative total time.


Article 7  
Security and Insurance

7.1  
Party B and the mortgagor will execute a security agreement otherwise.

7.2  
Party A shall purchase insurances for its invested fixed assets as required by
Party B. The insurance company shall maintain legal qualification and good
reputation. The insurance policy shall indicate clearly: Party B has the
priority to obtain the insurance indemnities; the alteration of the insurance
policy shall be subject to approval in written form; the insurance company shall
credit the indemnities to the account designated by Party B directly in the
event any accidents occur.

 
 
7

--------------------------------------------------------------------------------

 
 
Article 8  
Rights and Obligations of Party A

8.1  
Party A’s Rights

1)  
require Party B to disburse the Loan timely;

2)  
use the Loan as stipulated in this Agreement;

3)  
require Party B to keep confidential on relative financial documents and trade
secret regarding operation and management, except otherwise stipulated by laws
and regulations;

4)  
refuse Party B or it’s people’s requirement of bribery, report Party B’s illegal
actions to the relevant authorities.

8.2  
Party A’s Obligations

1)  
repay the principal and interest on time as stipulated in this Agreement;

2)  
provide related financial documents as well as operation and management files,
including but not limited to the balance sheet, income statement of last quarter
prior fifteen(15) days of the first month per quarter, and cash flow statement
at the end of each year, and guarantee such documents and files authentic,
complete and effective;

3)  
Party A shall notify Party B in a timely manner if Party A’s name, legal
representative (responsible person), residence, business scope, and registered
capital are changed during the term of this Agreement;

4)  
use the Loan as stipulated in this Agreement but not misappropriate the Loan,
and pay the proceeds as agreed in this Agreement;

5)  
In the event that the loan is used for production or construction, Party A shall
comply with the relevant rules regarding the environment protection;

6)  
not guarantee to any third party by using the assets developed from the Loan
hereunder without Party B’s consent, prior to paying off the principal and
interest of the Loan;

7)  
In the event that Party A is a member of a group, Party A shall report to Party
B the related party transactions which exceeds 10% of Party A’s net asset in a
timely manner, including: a) relations of parties; b) project and nature of the
transaction; c) the amount or ratio of the transaction; d) price policy.

 
 
8

--------------------------------------------------------------------------------

 
 
Article 9  
Rights and Obligations of Party B

9.1  
have the right to perform every right provided hereunder, and require Party A to
repay the principal, interest and fees or undertake other obligations hereunder;

9.2  
disburse the Loan on time and in full amount, except that the delay caused by
Party A;

9.3  
keep confidential the financial materials and trade secret on operation and
management, except as otherwise provided by laws and regulations.

9.4  
not provide, ask for or receive any bribery from Party A or it’s people;

9.5  
be honest and not damage Party A’s legal right and interest.



Article 10  
 Representations and Warranties of Party A

10.1  
The obligation hereunder signed and performed by Party A conforms to laws,
regulations, rules and Party A's charter or the internal organization documents,
and has permitted by Party A’s internal organs of authority and/or state
approval power;

10.2  
During signing and performing this Agreement, Party A abides by the code of good
faith, and all the materials, documents and information of Party A and the
Guarantor provided to Party B are real, effective, accurate, complete and are
without any concealment or omission;

10.3  
Party A guarantees good credit and no significant adverse record;

10.4  
Party A guarantees that the loan, if it is current funds loan, will not be used
for the investment of fixed assets or share equity, and will not be used for
production or operation that prohibited by the laws and regulations;

10.5  
Party A confirms that actions such as equity transfer, foreign investment,
substantial increase in debt financing won’t be taken without Party B’s written
consent;

10.6  
Party B has the right to take on-site or off-site due diligence to check Party
A’s operating conditions, financial conditions and the conditions of use and
repayment after loan, Party A has the obligation to actively cooperate with
Party B for the management of disbursement, management after loan, and related
inspections;

10.7  
Party B has the right to recover the Loan in advance according to the condition
of Party A’s withdrawal of funds from circulation;

10.8  
Party A guarantees that the Loan Project and borrowing items are in accordance
with laws and regulations;

 
 
9

--------------------------------------------------------------------------------

 
 
10.9  
In the event that the loan hereunder is for fixed assets or projects, Party A
shall guarantee the project is approved by relevant authorities and legally
running, and the capital or other funds are in place as scheduled, ensure the
implementation of project progress as planned;

10.10  
Party B will be informed timely when material adverse matters which could affect
the ability of repayment occur.



Article 11  
 Default and Party B’s Remedies

11.1  
Party B’s Default

11.1.1  
In the event Party B has no legitimate reason to not issue the Loan due to the
agreement, Party A can require Party B to continue issuing the Loan according to
the agreement;

11.1.2  
Party A has the right to require Party B to return any illegal interest or fee.

11.2  
Party A’s Default

11.2.1  
Any breach of the agreement or legal obligations, including but not limited to:

11.2.2  
Party A expresses clearly or indicates by its conduct not to perform any
obligation hereunder.

11.3  
Circumstances that may endanger the safety of Party B’s creditor’s rights

11.3.1  
Any of the following circumstances occurs that may be deemed by Party B to
endanger the safety of creditor’s rights: Involve in contract, trust, leasing,
shareholding reform, capital reduce, investment, affiliation, merger,
acquisition, restructuring, separation, joint venture, bankruptcy, withdrawal,
substantial assets transfer, recession, dismissal, suspension, being canceled,
license being cancelled, substantial legal dispute, serious conditions in the
operation and business, legal representative or responsible people’s failure to
perform the obligations, etc.;

11.3.2  
Any of the following circumstances occurs that may be deemed by Party B to
endanger the safety of creditor’s rights: Party A fails to repay due debt,
transfers assets in a low price or for free, reduces or relieves third party’s
debt, delays the creditor’s right or other rights, or provides security for
third party;

 
 
10

--------------------------------------------------------------------------------

 
 
11.3.3  
The shareholders of Party A evade the debt by misusing the independence of
corporate personality or shareholder’s limited liability, which is deemed by
Party B to endanger the safety of creditor’s rights;

11.3.4  
Any one of the precedent conditions hereunder for disbursing the loan is not
persistently fulfilled;

11.3.5  
If any of the following circumstances regarding the guarantor occurs, which is
deemed by Party B to endanger the safety of creditor’s rights:

1)  
Breach the guarantee agreement or the any of representations and warranties is
false, incorrect or omitted;

2)  
Involve in contract, trust, leasing, shareholding reform, capital reduce,
investment, affiliation, merger, acquisition, restructuring, separation, joint
venture, bankruptcy, withdrawal, substantial assets transfer, recession,
dismissal, suspension, being canceled, license being cancelled, substantial
legal dispute, serious conditions in the operation and business, legal
representative or responsible people’s failure to perform the obligations, etc.,
which could be sufficient to affect the guarantor to undertake joint
responsibility;

3)  
have lost or will lose the ability to guarantee;

11.3.6  
If any of the following circumstances regarding the mortgage and pledge occurs,
which is deemed by Party B to endanger the safety of creditor’s rights:

1)  
the mortgaged or pledged property is ruined, damaged, or its value is reduced by
the third party’s behavior, governmental collection or any other reasons;

2)  
the mortgaged or pledged property is closed down, seized, frozen, deducted,
lien, or in ownership dispute;

3)  
the mortgagor or pledgor breach the security agreement or the any of
representations and warranties is false, incorrect or omitted;

4)  
others.

11.3.7  
In the event that the security agreement or any other way of guarantee is
ineffective, invalid, or revoked, or the guarantor wholly or partly loses the
ability of guarantee or refuses to perform the obligation of guarantee, and
Party A does not provide new security as required by Party B, Party A shall be
deemed to breach this Agreement.

 
 
11

--------------------------------------------------------------------------------

 
 
11.3.8  
Others.

11.4  
Remedies of Party B

When any of the above occurs, Party B will have right to exercise one or more of
the following rights:
1)  
terminate to disburse the Loan;

2)  
declare the Loan due and require Party A to repay all principles, interest and
expenses due and undue;

3)  
in the event that Party A misuse the loan in the way and term which are not
agreed hereunder, Party B has the right to charge the damages at the amount
equivalent to 1% of the misused principle, and has the right to refuse Party A
to use the rest amount hereunder;

4)  
charge interest and compound interest according to the penalty rate and the
interest rate hereunder for Party A’s misused part of the Loan in any
unauthorized projects, from the date of misuse of the Loan till the date that
all outstanding due amounts is fully paid off.

5)  
in the event that Party A has not fully repay the Loan due(including the
principle and interest declared wholly or partly due by Party B), Party A shall
pay the interest and compound interest according to the penalty rate and the
provision hereunder from the overdue date. Due Loan means Party A does not repay
the debt on time.

6)  
Others, including but not limited to the following:

a)  
Party A agrees that Party B has the right to deduct amounts from Party A’s
account of Hebei Province Rural Credit Cooperatives banking system.

b)  
exercise the security right.

c)  
demand Party A for new guarantees as requested by Party B for the debt
hereunder.

d)  
terminate the Agreement.

 
 
12

--------------------------------------------------------------------------------

 
 
Article 12  
 Miscellaneous

12.1  
Undertake of the Fees

Unless otherwise specified, any fees result from the security shall be
undertaken by Party A.
Any fees result from the Party B’s realization of debt shall be undertaken by
Party A.
12.2  
Use of Party A’s Information

Party B shall have right to provide the Party A’s information to credit
information system of Central Bank of China as required by laws or rules of
financial regulators, which will be inquired and used by qualified institutions
and individuals. Party B shall have right to inquire Party A’s information from
the credit information system on purpose of this agreement.
12.3  
Announcement Collection

In the event that Party A has not fully repay the loan due, pay the interest
due, pay the penalty and compound interest, or any other outstanding, Party B
has the right to circulate a notice to relevant authorities and to disclose to
the media, Party A agrees that the notice or disclosure has the effectiveness of
interruption of limitation.
12.4  
Evidence Effectiveness of Party B’s Record

Any receipts and documents under this Agreement produced according to Party B’s
operation rules shall constitute the proof of the debtor-creditor relationship
between Party A and Party B, which bind Party A.
12.5  
Reservation of Right

Party B’s non-performance of any rights hereunder shall not be deemed as waive
or change of the rights, or impact its future performance of the said rights.
12.6  
In the event that Party A has any other due debt except the debt hereunder,
Party A agrees that Party B has the right to deduct amounts from Party A’s
account of Hebei Province Rural Credit Cooperatives banking system for the
repayment of any due debt, without any objection.

12.7  
If there is any change to Party A’s address or contact, Party A shall inform
Party B in written notice within five(5) business days, and shall undertake the
damages result from the delay of the notice.

12.8  
For all the due debts hereunder, Party A agrees that Party B has the right to
deduct amounts from Party A’s account of Hebei Province Rural Credit
Cooperatives banking system, without early notification to Party A.

 
 
13

--------------------------------------------------------------------------------

 
 
12.9  
Disputes Settlement

Any dispute arising from the performance of this Agreement shall be settled by
consultation. If the consultation fails, the dispute shall be settled according
to 1).
1)  
submit the people's court where Party B is located.

2)  
submit to the arbitration commission which shall arbitrate in accordance with
the arbitration rules in force. The arbitration award shall be final and binding
on the Parties.

During the litigation or arbitration, the provisions hereunder which are not
involved in such dispute shall still be performed.
12.10  
Effectiveness of Agreement

This Agreement shall become effective after signed and sealed by the legal
representatives (responsible persons) or authorized representatives of the
Parties.
12.11  
This Agreement shall be executed in two originals, and each party shall hold
one.

12.12  
Other Matters

1)  
Party B has right to collect the principal and interest if Party A cannot settle
the interest on time, and has the right to require the guarantor to perform the
security liability in advance.

2)  
 

3)  
 

4)  
 



Article 13  
 Declaration

1)  
Party A clearly understands the business scope and the authorization of Party B.

2)  
Party A has fully read the entire Agreement. Party B has made explanations of
provisions under this Agreement as required by Party A. Party A understands all
the meanings and legal consequences of contractual terms hereunder and agrees to
execute this Agreement.



Party A (Seal): Huaxia Kirin (Beijing) Garden Project Co., Ltd.
Legal Representative or Authorized Representative (SIGNATURE): Jianhe Guo
 
Party B (Seal): Xingtai Chengjiao Rural Credit Cooperative Union (Seal)
Legal Representative or Authorized Representative (SIGNATURE): Jingliang Dong
 
 


Signing Date:
 
 
14

--------------------------------------------------------------------------------

 
 
Maximum Guarantee Contract
 
 
No. 07102011235528
 
 
Guarantor (Party A): Zhonghe Zhengli Holding Co., Ltd.
 
 
Lender (Party B): Xingtai Chengjiao Rural Credit Cooperative Union
 
 
For ensuring Party B’s claims, Party A is willing to provide a maximum guarantee
for a series of claims created by Party B and the debtor, Huaxia Kirin (Beijing)
Garden Project Co., Ltd.. This contract (“Contract”) is entered into by and
between Party A and Party B through mutual agreement in accordance with relevant
laws and regulations. Both parties shall comply with this Contract.
 
 
Article 1.  
 Guaranteed Claims

 
1.  
Guaranteed claims shall be a series of claims arising from loans continually
provided by Party B to the debtor from December 22, 2011 to December 21, 2012.
The maximum amount shall be RMB Six Million.

 
2. 
At any time during the above period, Party B can continually and circularly
provide loans to the debtor as long as the balance of unrecovered claims is less
than the maximum amount. Party A shall provide guarantee, to the extent of such
maximum amount, to Party B for the claim arising from loans provide by Party B,
irrespective of the frequency and amount of each loan, or of whether the
expiration date of debtor’s each debt exceeds the above period.

 
The balance of unrecovered claims including principal, interest (compound
interest and default interest included), penalties, compensation and all the
fees used for realization of the claim (including but not limited to costs,
arbitration fees, property preservation fees, travel expense, enforcement fees,
appraisal fees, auction charge, etc.)
 
3.  
During the period as described under clause 1 herein, any contracts, agreements
or other legal documents entered by and between Party B and the debtor that
result in a debtor-creditor relationship shall be the principal contract of this
Contract.

 
 
Article 2.  
 Collateral

 
 
15

--------------------------------------------------------------------------------

 
 
Party A provides guarantee of joint and several liabilities. In the event that
the debtor fails to fulfill its obligation under the principal contract, Party B
has the right to require Party A to assume the guarantee liabilities.
 
In the event that the debtor fails to fulfill its obligation under the principal
contract, Party B has the right to require Party A to assume the guarantee
liabilities within its guarantee scope regardless of whether Party B’s claims
are secured by other guarantee (including but not limited to guarantee,
mortgage, pledge, etc.) under the principal agreement.
 
 
Article 3.  
Term of the Existence of the Guarantee Right

 
1.  
Term: the term of the existence of the guarantee right shall be calculated due
to each loan, and shall be existed from the execution date to two years after
the expiration date of the repayment of the debt.

 
2.  
In the event that Party B and debtor reach into an extension agreement upon the
term of each debt, the term of the existence of the guarantee right shall be
existed until two years after the new expiration date of the repayment of debt.
The extension is not subject to Party A’s consent, and Party A shall also bear
the joint guarantee responsibility.

 
3.  
In the event that issues stipulated in laws or regulations, or provided in the
principal contract occur, and Party B declares the debt due in advance, the term
of the existence of the guarantee right shall be existed until two years after
the declared due date of the debt.

 
 
Article 4.  
 the Execution and Amendment of the Guaranteed Principal Contract

 
Matters regarding the amount, term, interest rate, use of loan, etc. shall be
agreed by Party B and the debtor in the principal contract.
 
Party A acknowledges that, the executions and amendments of the principal
contracts by Party B and the debtor shall be deemed to have been obtained prior
consent from Party A which does not need to be notified, and the guarantee
liability of the Party A shall not be reduced or remitted.
 
During the term of the existence of the guarantee right, upon the adjustment of
the state legal interest, the amendments of the interest rates in principal
contracts shall be deemed to have been obtained prior consent from Party A which
does not need to be notified, and the guarantee liability of Party A shall not
be reduced or remitted.
 
 
16

--------------------------------------------------------------------------------

 
 
Article 5.  
 the Severability of the Validity of the Contract

 
The validity of the Contract is independent with the principal contract. The
completely or partial invalidity of the principal contract will not affect the
validity of the Contract. In the event that the principal contract is declared
void, Party A shall assume the joint and several guarantee liability for any
debt arising from return of assets or compensation of loss by the debtor.
 
Article 6. 
Ability of Guarantee

 
During the term of the existence of the guarantee right, in the event that Party
A loses or may lose the ability of guarantee, or that the guarantor, as legal
person or other organization, involves in contracting, leasing, merger and
acquisition, joint venture, separation, affiliation, shareholding reform,
dissolution, etc., Party A shall inform Party B in written notice 15 business
days in advance. All the obligations hereunder shall be borne by the changed
institution or the institution which makes the decision of Party A’s
dissolution. If Party B considered the changed institution lack of guarantee
ability, Party A or the institution which makes the decision of Party A’s
dissolution shall make a new security accepted by Party B, and a new security
agreement shall be reached.
 
During the term of the existence of the guarantee right, without written consent
of Party B, Party A shall not provide to the third party securities which are
beyond its abilities.
 
 
Article 7. 
 Financial Supervision on Guarantor

 
During the term of the existence of the guarantee right, Party B has the right
to supervise Party A’s capital and financial conditions, Party A shall provide
materials such as financial statement honestly.
 
 
Article 8. 
 Early Guarantee Liability

 
During the term of the existence of the guarantee right, in the event that the
debt is declared due in advance by Party B according to the principal contract,
Party B has the right to require Party A to take the responsibility of guarantee
for ten business days since the declared due date, and Party A agrees to take
the responsibility of guarantee as required by Party B.
 
 
Article 9. 
 Collection of the Accrued Expenses

 
Party B has right to collect all accrued expenses under Party A’s guarantee from
the account opened in the system of Hebei Rural Credit Cooperatives.
 
 
17

--------------------------------------------------------------------------------

 
 
Article 10. 
 Other Provisions Agreed by the Parties

 
1.  
During the term of the existence of the guarantee right, in the event that the
debtor involves in merger, separation, shareholding reform, capital increase or
decrease, joint venture, affiliation, changing name, etc, the guarantee
responsible of Party A will not be reduced or relieved consequently;

 
2.  
Party A has the obligation to supervise the debtor’s use of the loan;

 
3.  
Party A has full knowledge of interest rate risk, in the event that floating
interest rate is adopted in the principal contract, Party A agrees to take the
consequent additional responsibility;

 
4.  
                                                                   

 
5.  
                                                                   

 
 
Article 11. 
 Dispute Settlement of the Contract

 
Disputes arising from the performance of the Contract may be solved through
negotiation. If the parties cannot reach resolution through negotiation, the
disputes shall be settled in the following No. 1 means:
 
1. Bring a suit in the court where Party B is located in;
 
2. Submit the disputes to  arbitration commission (the arbitration will be held
in  ) for arbitration in accordance with its then effective arbitration rules.
The arbitration is final and binding on both parties.
 
The provisions of the Contract that are not involved in the disputes shall
continue to be performed during the period of litigation or arbitration.
 
 
Article 12. 
Effectiveness of Contract

 
The Contract Will Be effective when the Contract has been signed by the legal
representatives or authorized representative or stamped by Party A (signing only
if Party A is a nature person) and signed by the person in charge or authorized
representative and stamped by Party B;
 
 
Article 13. 
The Contract is executed in two originals.

 
 
Article 14. 
Declaration

 
1.  
Party A acknowledges Party B’s business scope and authorization clearly;

 
2.  
Party A has read all clauses of the Contract and paid special attention to the
clauses in boldface. As requested by Party A, Party B has explained the clauses
of the Contract. Party A is aware of and fully understands the meaning and the
legal consequences of the clauses of the Contract.

 
 
18

--------------------------------------------------------------------------------

 
 
3.  
Party A has the power and authorization to execute the Contract.

 
 
Party A (SEAL): Zhonghe Zhengli Holding Co., Ltd.(Seal)
 
Legal Representative (Responsible Officer) or Authorized Representative
(SIGNATURE): Jieyan Zhu
 
 
Party B (SEAL): Xingtai Chengjiao Rural Credit Cooperative Union (Seal)
 
Legal Representative or Authorized Representative (SIGNATURE): Jingliang Dong
 
 
 
 
 
19

--------------------------------------------------------------------------------